In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00391-CV
      ___________________________

         MARTIN ROJAS, Appellant

                       V.

         BRITTAN ROJAS, Appellee




   On Appeal from the 322nd District Court
           Tarrant County, Texas
       Trial Court No. 322-666290-19


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On December 28, 2021, we notified appellant that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellant arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                        Per Curiam

Delivered: February 3, 2022




                                             2